Citation Nr: 0702173	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to July 
1946.  He died on January [redacted], 2002.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a February 2003 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
denied entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151.  

In January 2007, the appellant's motion to advance the appeal 
on the Board's docket was granted.  38 U.S.C.A. § 7107 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The veteran died in January 2002, at the age of 74; the 
immediate cause of death was listed as congestive heart 
failure.  Listed as other significant conditions contributing 
to death but not resulting in the underlying cause of death 
were status epilepticus, dementia, hyponatremia, and toxic 
encephalopathic.  

2.  The veteran's death was not due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance or fault on the part of VA in furnishing the 
veteran's medical treatment.  His death was not the result of 
an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in June 2002 from the agency of original jurisdiction 
(AOJ) to the appellant that was issued prior to the initial 
AOJ decision.  An additional letter was issued in April 2006.  
Those letters informed the appellant of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

Moreover, to the extent that the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The claim on appeal 
is being denied, thereby rendering moot any concerns as to a 
rating or effective date for the benefit sought on appeal.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
The appellant has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  


II.  Factual background.

The record reflects that the veteran died in January 2002.  A 
certificate of death, dated in January 2002, indicates that 
the immediate cause of death was congestive heart failure.  
Listed as other significant conditions contributing to death 
but not resulting in the underlying cause of death were 
status epilepticus, dementia, hyponatremia, and toxic 
encephalopathic.   

The appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 (VA Form 21-4138) was received in 
February 2002.  The appellant maintained that the veteran's 
death was caused by inappropriate medical advice and 
treatment, or such action contributed to his death.  The 
appellant indicated that she received a call from Audie 
Murphy VA Medical Center on January 17, 2002, to take the 
veteran to the Laredo, Texas VA outpatient clinic because his 
laboratory result showed a low sodium count.  She noted that, 
upon going to the clinic, rather than being seen by the 
attending physician, the veteran's blood was drawn.  The 
appellant indicated that, on January 18, 2002, she received 
another call from the Audie Murphy VAMC to take the veteran 
to see the doctors at the local hospital because the lab work 
was critical.  She noted that the veteran was taken to the 
hospital; however, by the time he arrived at the hospital, he 
was very critically ill.  

Submitted in support of the appellant's claim were treatment 
records from Mercy Health Center, dated in January 2002.  
These records show that the veteran was brought into the 
emergency room on January 18, 2002, complaining that he had a 
cough and shortness of breath; he also reported having had 
bi-pedal edema for the last 3-4 days.  It was noted that he 
was initially disoriented and anorexic for the last 3 days; 
his condition rapidly deteriorated to severe respiratory 
distress, and cough with pedal edema.  He was seen in the 
emergency room and noted to be in congestive heart failure 
and was given Lasix.  However, lab evaluation in the 
emergency room including Chem 7 showed the veteran was severe 
hyponatremic with Sodium of 111.  Following a physical 
examination, the examiner noted that the veteran had multiple 
complex medical problems; and, when he was brought into the 
emergency room, he was in respiratory distress and 
respiratory failure.  The examiner noted that etiology of the 
respiratory failure was a combination of i.e. chronic 
obstructive pulmonary disease exacerbation, congestive 
failure with fluid over load resulting in severe hyponatremia 
with Sodium of 111.  Chest x-ray, performed on January 19, 
2002, showed cardiomegaly and findings compatible with mild 
congestive heart failure; however, it was noted that these 
changes had worsened since the previous study.  The admitting 
physician indicated that they would continue aggressive 
diuretics for pulmonary edema.  It was noted that the veteran 
would also be treated for severe hyponatremia.  Poor 
prognosis and outcome was discussed with the veteran's 
family.  These records indicate that the veteran expired on 
January [redacted], 2002.  

Received in February 2002 were VA progress notes, dated from 
June 2001 to February 2002.  A June 2001 VA progress note 
reflects diagnoses of chronic obstructive pulmonary disease 
(COPD), arteriosclerotic heart disease (ASHD), liver disease, 
and degenerative joint disease.  In September 2001, the 
veteran was seen for a follow up evaluation.  At that time, 
he complained of shortness of breath for the past 3-4 days.  
He reported taking Lasix and urinating within 30 minutes 
after.  He denied any chest pain.  The veteran also indicated 
that he had been having leg swelling.  The assessment was 
congestive heart failure.  During a clinical visit on January 
17, 2002, the veteran's son requested that the veteran needed 
a medication nebulizer with mouth piece, tee reservoir, anti-
kink tubing and universal tip for pulmonaide.  He also 
indicated that the veteran needed elongated see-through 
aerosol mask with several refills.  Laboratory findings dated 
January 17, 2002 revealed a Sodium level of 109; on January 
18, 2002, his Sodium level was 112.  

Of record is a statement from Dr. R. O., dated in February 
2002, in which he noted that on January 17, 2002, he was 
asked by triage to call the veteran because he had a critical 
lab report.  The veteran's wife was instructed to take him to 
the Laredo outpatient clinic. She was advised to inform the 
staff at the clinic that the veteran's lab showed a low 
sodium count.  Dr. R. O. indicated that, on January 18, 2002, 
he was advised that the veteran had another critical lab.  He 
called and spoke with the veteran's daughter and advised her 
to take the veteran to Mercy Hospital.  She indicated that 
the veteran was becoming unresponsive; she noted that they 
did not get to see a doctor at the outpatient clinic, and 
that they just drew his blood and sent him home.  She was 
advised to call 911.  On January 21, 2002, the veteran's 
daughter indicated that he was still in critical condition.  
She related that, on January 18, 2002, when they went to the 
Laredo outpatient clinic; after waiting a while, they drew 
the veteran's blood and advised his daughter that she could 
take him home.  

On March 11, 2006, the claims folder was referred to a VA 
examiner for review and opinion.  The VA examiner indicated 
that she concurred that the immediate cause of death was 
congestive heart failure and that the hyponatremia was 
secondary to the volume load resulting from the exacerbation 
of congestive heart failure.  She observed that the 
laboratory values noted by the VA on January 17 and January 
18 were critical values and VA personnel handled the 
situation appropriately with the immediate calls to the 
veteran's home and follow up labs being performed at the 
Laredo VA outpatient clinic on January 18, 2002.  As stated 
in the death certificate, the hyponatremia was a contributing 
cause but not the immediate cause of death.  The immediate 
cause of death was an exacerbation of his long term 
congestive heart failure.  The VA examiner concluded that the 
veteran was appropriately treated by VA personnel for his 
medical conditions as medication records do show treatment 
with diuretics for congestive heart failure that included 
Furosemide and metolazone, inhalers for treatment of COPD as 
well as anticonvulsant therapy with Phenytoin for treatment 
of the seizure disorder.  


III.  Legal Analysis.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997.  A review of the record reveals that 
the appellant's claim for DIC benefits was received in 
February 2002.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2006).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d) (2006).  

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
veteran's appeal was pending.  69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has been clearly 
advised, he is not prejudiced in the disposition of his 
claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The appellant seeks DIC benefits pursuant to 38 U.S.C. 
§ 1151.  She contends that the veteran's death could have 
been prevented had he been seen and properly treated by his 
VA doctors on January 17, 2002.  Based on review of the 
relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
preponderance of the evidence weighs against the claim for 
DIC under the provisions of 38 U.S.C.A. § 1151.  

Given the evidence outlined above, the Board observes that 
there is no evidence of record which shows that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment to the veteran contributed to his demise.  
Nor is there any evidence suggesting that the cause of the 
veteran's death was due to an event not reasonably 
foreseeable.  Significantly, the March 2006 VA medical 
opinion specifically states that the laboratory values noted 
on January 17 and January 18, 2002 were critical values, and 
the VA personnel handled the situation appropriately with 
immediate calls to his home and follow up labs at the VA 
outpatient clinic.  The VA examiner further stated that the 
immediate cause of the veteran's death was an exacerbation of 
his long term congestive heart failure.  The examiner 
concluded that the veteran was appropriately treated by VA 
personnel for his medical conditions as medication records do 
show treatment with diuretics for congestive heart failure.  
This opinion is not contradicted by the other evidence of 
record.  

There is no competent evidence in the record that refutes the 
conclusions drawn above.  The VA medical opinion is to the 
effect that the veteran's death is not the result of VA 
treatment.  This opinion is based on a complete review of the 
file, including the veteran's history, clinical notes, 
hospital records and the death certificate.  The opinion 
thoroughly explained why the veteran's death was not the 
result of VA treatment.  Since this is a medical opinion on a 
medical question, by a medical professional, it is probative 
and persuasive and it outweighs the assertions and claims of 
the lay appellant.  That is, while the appellant may well 
believe that VA displayed laxness in properly and timely 
treating the veteran's congestive heart failure, that 
ultimately claimed the veteran's life, as a lay person 
without medical training and expertise, she is not competent 
to provide a probative opinion on this matter.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board does not doubt the appellant's sincerity; however, 
the file does not contain any competent probative evidence to 
support her assertions.  Simply put, the appellant has 
submitted no competent evidence which tends to substantiate 
her contentions that the veteran suffered additional 
disability or death due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment 
to the veteran.  

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  Accordingly, the claim is denied.  


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1151 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


